Order of the County Court, Westchester County, dated November 18, 1965, reversed, on the law, and motion remitted to the court below for a hearing on all the issues raised in the record relating to the arrest and the search and seizure and for further proceedings not inconsistent herewith. On this motion by defendant to suppress, the opposing affidavit of an Assistant District Attorney indicated that a controversy existed between the facts presented by defendant and the facts in the possession of the People. In our opinion, the foregoing, coupled with requests that a hearing be held to determine the issues, was sufficient to mandate such a hearing (cf. United States v. Okawa, 26 F. R. D. 384; United States v. Warrington, 17 F. R. D. 25; People v. Weldon, 17 N Y 2d 814; People v. Cuppinger, 23 A D 2d 681). Beldock, P. J., Ughetta, Rabin, Benjamin and Munder, JJ., concur.